SACK, Circuit Judge:
The plaintiff-appellee, Frank Olivier, brought this action in the United States District Court for the Southern District of New York against, inter alia, defendants-appellants Dr. Gerjeet Gulati, Dr. C. Rita Padilla, Dr. Yar Mohammed (collectively the “defendant doctors”), and the medical facility employing these doctors, the Robert L. Yeager Mental Health Center (the “Hospital”), in Pomona, New York.1 Olivier *186claims that the Hospital and the defendant doctors (collectively the “defendants”) violated his Fourteenth Amendment rights by committing him to the Hospital against his will without due process of law.
The defendant doctors and Olivier’s personal psychiatrist, Dr. Fraidherbe Ceus, testified as fact witnesses at trial. After the doctors had testified, the district court elected to treat them as experts because they “rendered] opinions in the field of psychiatry.” Trial Tr. at 856, Olivier v. Town of Orangetown Police Dep’t (No. 01 Civ. 3823). At the close of Olivier’s case, the defendants moved for judgment as a matter of law, arguing that because Olivier had introduced no expert testimony as to medical standards supporting his claim, there was “no legally sufficient evidentiary basis for a reasonable jury to find for” him. Fed.R.Civ.P. 50(a)(1). The district court (Mark D. Fox, Magistrate Judge)2 denied the motion. The jury thereafter returned a verdict awarding compensatory and punitive damages to Olivier. The defendants then renewed their motion for judgment as a matter of law and moved for a new trial under Federal Rule of Civil Procedure 59. The district court denied both motions.
BACKGROUND
In the mid-1990s, while Olivier was a corrections officer employed by the Rock-land County, New York, Sheriffs Department, he shot a prisoner who was attempting to escape. The memory of that event haunted him.
On the morning of February 6, 2001, Olivier wrote and delivered a two-page handwritten note to his fiancee, Ann Marie Mickle. In the note, Olivier related the continuing psychological effects of the shooting incident, his depression, and his frustration with respect to and anger towards the sheriffs department for its handling of the incident. He also expressed fear that certain persons at the sheriffs department might try to kill him. But Olivier assured Mickle that with her support and the treatment provided by his personal psychiatrist, Dr. Ceus, Olivier would be able to overcome his depression.
Olivier’s sister Margaret saw the note and feared that it indicated that Olivier was suicidal. She telephoned another of her and Olivier’s sisters, Monica, to share her concern.
Later that afternoon, after having contacted the Hospital’s crisis center (the “Crisis Center”), the sheriffs department, and the school Olivier was attending, Monica went to the Crisis Center. There she told defendant-appellant Dr. Mohammed, a psychiatrist, about the note and that, although she had not seen it, she feared that it indicated that Olivier was contemplating suicide. Monica testified that Mohammed told her that he could not commit Olivier on the sole basis of her description of the alleged contents of a letter that she had not seen. Thereafter, Mohammed contacted Dr. Ceus, who had been treating Olivier for depression and post-traumatic stress disorder related to the shooting incident. Although exactly what Ceus said to Mohammed is unclear, it is undisputed that Ceus did not then object to the involuntary commitment of Olivier to detention at the Hospital. Mohammed then issued a “police letter” authorizing the Orangetown police to detain Olivier and to bring him to the Crisis Center -for further examination. *187Mohammed later testified that he issued the police letter based on his interview of Monica but denied having told her that he could not do so on the basis of her statement regarding the letter.
Later that evening, Olivier met with Dr. Ceus, who had by then obtained and made a photocopy of Olivier’s note. On the basis of his reading of the note and his conversation with Olivier, Ceus concluded that Olivier was not suicidal after all. After Olivier returned home, however, three Orangetown police officers arrived and informed him that they had in their possession a signed commitment order — Dr. Mohammed’s police letter — directing them to take Olivier to the Crisis Center. Olivier refused to cooperate; he resisted the officers’ efforts to restrain him in order to transfer him to the Hospital. When they attempted to handcuff him, a struggle ensued, during which the officers used pepper spray in their effort to subdue him.
Shortly after 11:30 p.m. on the same day, the police officers delivered Olivier to the Crisis Center, where defendant-appellant Dr. Gulati, another psychiatrist, evaluated him. Another of Olivier’s sisters, Marie, was also at the Crisis Center. According to Gulati, she told him that she was afraid that her brother was suicidal.3 Olivier testified that Gulati told him, “I don’t have any reason to keep you here.” Trial Tr. at 100-01. After reviewing the notes of Dr. Mohammed and the admitting nurse, however, Gulati committed Olivier to detention at the Hospital because, Gula-ti concluded, Olivier “posed a substantial risk of physical harm to himself.” Trial Tr. at 364-65.
The next day, February 7, 2001, defendant-appellant Dr. Padilla, yet another psychiatrist, examined Olivier for some forty-five minutes. She then phoned Dr. Ceus, who recommended that Olivier be released. Padilla declined to authorize Olivier’s release, however, because she thought it unsafe to do so. Although she did not then think him suicidal, she was under the impression that he had refused to “contract for safety,” i.e., promise not to hurt himself or anyone else.
On the following day, February 8, 2001, Dr. Padilla again examined Olivier. Because he was calmer than he had been the day before and was now willing to “contract for safety,” she authorized his release.
On May 4, 2001, Olivier brought this action in the United States District Court for the Southern District of New York under 42 U.S.C. § 1983, alleging that the defendants, by committing him to involuntary detention, violated his right to due process under the Fourteenth Amendment to the United States Constitution. Drs. Ceus, Mohammed, Gulati, and Padilla all testified as fact witnesses at trial. None had been identified before trial as a potential expert witness or was formally qualified as an expert at the time of his or her testimony. During the charging conference, the district court indicated that it would instruct the jury that the four doctors testified as expert witnesses. Trial Tr. at 856. Olivier’s attorney stated that “it wasn’t my understanding that any of these three people [the defendant doctors] were expert witnesses” and asked whether the court thought the instruction was necessary. Id. The court explained that it would charge the jury that the defendant doctors and Dr. Ceus had testified as experts because they “renderfed] opinions in the field of psychiatry.” Id. Magistrate *188Judge Fox stated that he thought that the charge was necessary “only, again, because I think the jury needs to know that simply because a physician gives an opinion doesn’t mean that the jury is bound to accept that opinion.” Id.
At the close of Olivier’s case, the defendants moved for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(a), arguing that because Olivier had introduced no expert testimony indicating that the defendant doctors had deviated from accepted medical practice, there was “no legally sufficient evidentiary basis for a reasonable jury to find” that the defendant doctors improperly committed Olivier. Fed.R.Civ.P. 50(a). The district court denied the motion.
On July 19, 2002, the jury returned a verdict awarding Olivier $5,000 in compensatory damages and $50 in punitive damages against each of the defendant doctors, and $15,000 in compensatory damages against the Hospital. Thereafter, the defendants renewed their motion for judgment as a matter of law under Federal Rule of Civil Procedure 50(b). They also moved for a new trial under Federal Rule of Civil Procedure 59, arguing, inter alia, that the district court had improperly declined to instruct the jury that in order to find that the defendants denied Olivier due process, the jury was required to find that the defendants’ actions with respect to Olivier’s commitment departed from generally accepted medical practice. The district court denied both motions.
The defendants appeal.
DISCUSSION
I. Motion for Judgment as a Matter of Law

A. Standard of Review

We review de novo the district court’s denial of a motion for judgment as a matter of law. Cobb v. Pozzi, 363 F.3d 89, 101 (2d Cir.2004). Such a motion may be granted as to an issue only if “there is no legally sufficient evidentiary basis for a reasonable jury to find for [the non-mov-ant] on that issue.” Fed.R.Civ.P. 50(a)(1).

B. Due Process, Involuntary Committal, and Expert Witnesses

New York Mental Hygiene Law § 9.39 provides for the temporary involuntary commitment of persons to mental health facilities.
The director of any hospital maintaining adequate staff and facilities for the observation, examination, care, and treatment of persons alleged to be mentally ill ... may receive and retain therein as a patient for a period of fifteen days any person alleged to have a mental illness ... which is likely to result in serious harm to himself or others.
N.Y. Mental Hyg. Law § 9.39(a). We have held that section 9.39 facially satisfies Fourteenth Amendment due process requirements. Project Release v. Prevost, 722 F.2d 960, 972-74 (2d Cir.1983).
In Rodriguez v. City of New York, 72 F.3d 1051 (2d Cir.1995), we set forth in some detail the inquiry courts must undertake to determine whether a particular involuntary commitment under section 9.39 meets due process standards.
An involuntary civil commitment is a “massive curtailment of liberty,” and it therefore cannot permissibly be accomplished without due process of law. As a substantive matter, due process does not permit the involuntary hospitalization of a person who is not a danger either to herself or to others:
[assuming that th[e] term [“mental illness”] can be given a reasonably precise content and that the “mentally ill” can be identified with reasonable *189accuracy, there is still no constitutional basis for confining such persons involuntarily if they are dangerous to no one and can live safely in freedom.
... [D]ue process does not require a guarantee that a physician’s assessment of the likelihood of serious harm be correct, and we do not suggest that the clear-and-convineing standard of proof [applicable to long-term involuntary commitment] applies to a decision whether or not to order commitment in an emergency, [but] due process does demand that the decision to order an involuntary emergency commitment be made in accordance with a standard that promises some reasonable degree of accuracy.
Id. at 1061-62 (first three alterations in original; citations omitted).
Though committing physicians are not expected to be omniscient, the statute implicitly requires that their judgment— affecting whether an individual is to be summarily deprived of her liberty — be exercised on the basis of substantive and procedural criteria that are not substantially below the standards generally accepted in the medical community. Due process requires no less.
Id. at 1063. At the same time, it should go without saying that due process must be evaluated under a standard that allows physicians to operate effectively to protect the interests of the individuals about whom they make such judgments and of the public. Cf. Youngberg v. Romeo, 457 U.S. 307, 320, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982) (“In determining whether a substantive right protected by the Due Process Clause has been violated, it is necessary to balance ‘the liberty of the individual’ and ‘the demands of an organized society.’ ” (quoting Poe v. Ullman, 367 U.S. 497, 542, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961) (Harlan, J., dissenting))).
We note at the outset that we appear never to have expressly addressed whether a physician’s improper motive or intent in committing a person to a mental institution may give rise to a violation of the due process rights of that person even though, objectively, the commitment met “standards generally accepted in the medical community.” While in a situation that appears to be closely analogous to the present one, involving challenges under the Fourth Amendment to a person’s seizure, we apply what appears to be a strictly objective standard, see Whren v. United States, 517 U.S. 806, 813, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996) (“Subjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis.”), it is not entirely clear that such a purely objective test applies here, see Savino v. City of New York, 331 F.3d 63, 76 (2d Cir.2003) (assuming that a New York abuse of process claim can support a due process claim under 42 U.S.C. § 1983,4 the plaintiff must demonstrate, inter alia, both an intent to do harm and an improper collateral objective); Rodriguez, 72 F.3d at 1063 (noting that section 9.39 requires a physician to make a medical decision, thereby suggesting that a physician who purports to issue a committal order based on medical concerns but in fact does so for other reasons has violated due process principles); see also McArdle v. Tronetti, 961 F.2d 1083, 1088 (3d Cir.1992) (noting that a claim of improper involuntary commitment against a state actor may be brought as a claim of malicious abuse of process or malicious prosecution). But this is not an issue that we need decide today. Even if intent were *190relevant5 and properly before the jury, Olivier failed to establish wrongful intent on the part of the defendants.
Turning first to the objective analysis, we note that a jury composed of non-experts typically cannot discern generally accepted medical standards for itself. In order to demonstrate an objective violation of those standards, therefore, a plaintiff ordinarily must introduce expert testimony to establish the relevant medical standards that were allegedly violated. See Sitts v. United States, 811 F.2d 736, 739-40 (2d Cir.1987).6 “The requirement that the plaintiff introduce expert medical testimony is imposed in part because ‘without expert assistance a jury will often have no understanding of what constitutes reasonable behavior in a complex and technical profession such as medicine.’ ” Id. at 740 (quoting Paul v. Boschenstein, 105 A.D.2d 248, 249, 482 N.Y.S.2d 870, 872 (2d Dep’t 1984)); see also Soc’y for Good Will to Retarded Children, Inc. v. Cuomo, 902 F.2d 1085, 1090 (2d Cir.1990) (instructing the district court, on remand, to use expert testimony to determine whether there was a “substantial departure” from accepted professional practice).
To be sure, there are rare cases in which expert testimony, therefore, may nonetheless be unnecessary for a factfinder to determine that a physician violated a standard of proper care. We have said in connection with a Federal Tort Claims Act action, for example, that “a deviation from a proper standard of care may be so clear and obvious that it will be within the understanding of the ordinary layman without the need for expert testimony.” Sitts, 811 F.2d at 740; see also id. (“[W]here a dentist has pulled the wrong tooth or where an unexplained injury has occurred to a part of the body remote from the site of the surgery, expert testimony is not needed” to establish a departure from accepted medical standards, (citations omitted)). Even though expert testimony may be unnecessary in some cases, the operative question remains the same: whether the action complained of met medical standards.
A doctor’s decision to commit a person involuntarily under section 9.39 does not ordinarily involve matters “within the layman’s realm of knowledge,” id. Determining the presence of mental illness and the potential effects thereof are “to a large extent based on medical ‘impressions’ drawn from subjective analysis and filtered through the experience of the diagnostician.” Addington v. Texas, 441 U.S. 418, 430, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979). Even with such expert assistance, “[t]he subtleties and nuances of psychiatric *191diagnosis render certainties virtually beyond reach in most situations.” Id. Consequently, “[wjhether the individual is mentally ill and dangerous to either himself or others and is in need of confined therapy turns on the meaning of the facts which [typically] must be interpreted by expert psychiatrists and psychologists.” Id. at 429 (emphasis in original). We conclude, based on the record before us, that the jury was not competent to evaluate the professional propriety of the defendant doctors’ actions without the assistance of expert testimony.7 Because Olivier did not introduce expert testimony as to medical standards, “there [was] no legally sufficient evidentiary basis for a reasonable jury to find for” Olivier, Fed.R.Civ.P. 50(a)(1), on a claim that his involuntary commitment did not meet “standards generally accepted in the medical community,” Rodriguez, 72 F.3d at 1063.8
With regard to the “subjective” inquiry, Olivier contends that because the defendant doctors “violated their own standards,” Appellee’s Br. at 25, they must have committed him for improper reasons. Olivier notes that his sister Monica testified that before issuing the police letter, Dr. Mohammed told her that he could not commit Olivier on the basis of her description of the alleged contents of a letter that she had not seen. Olivier also contends that Dr. Gulati told him, “I don’t have any reason to keep you here.” It is, however, entirely speculative to leap from this evidence to a conclusion that Olivier was committed for reasons other than the defendant doctors’ conclusion that he posed an imminent danger to himself or others. Olivier has offered no suggestion as to what such other reasons might have been. We conclude that Olivier did not elicit evidence sufficient to establish to the satisfaction of a reasonable jury that the defendant doctors acted for non-medical or otherwise improper reasons in having him temporarily committed. We therefore need not and do not decide what the impli*192cations for the due process analysis might be if he had.9

C. Claim Against the Hospital

Olivier asserts that the Hospital was liable for the actions of the defendant doctors because the Hospital “adopted practices which permitted the reckless disregard of [Olivier’s] constitutional ... rights.” Compl. ¶ 50; see also Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir.2000) (stating that a municipal employer may be responsible for the actions “taken or caused by an official whose actions represent [the employer’s] official policy”). Because we conclude that Olivier failed to establish that the defendant doctors violated his rights, the Hospital cannot be held derivatively liable for any such violation. The district court therefore erred in denying the Hospital’s motion for judgment as a matter of law.
II. Jury Instructions
Because our reversal of the district court’s denial of the defendants’ motion for judgment as a matter of law resolves this appeal, we need not and do not address their assertion that the district court improperly instructed the jury.
CONCLUSION
For the foregoing reasons, we reverse the district court’s denial of the defendants’ motion for judgment as a matter of law and remand the case to the district court with instructions to grant the motion.

. The Hospital and the defendant doctors are the sole appellants. The claims against other parties named in the complaint were dis*186missed at the close of Olivier's case. Olivier does not appeal from that dismissal.


. The parties consented to have Magistrate Judge Fox conduct all proceedings in this case, including the entry of final judgment, in accordance with 28 U.S.C. § 636(c).


. It is not entirely clear that Dr. Gulati was referring to a sister Marie rather than Olivier’s sister Monica, but the factual question of which family member spoke with Dr. Gulati is immaterial for these purposes.


. See Cook v. Sheldon, 41 F.3d 73, 79-80 (2d Cir.1994) (observing that it is unsettled in this Circuit whether abuse of process under state law is the basis for a section 1983 claim).


. We need not and do not assess the possible relevance of intent to the assessment of the award of punitive damages in a section 1983 action alleging a due process violation. See Ehrlich v. Town of Glastonbury, 348 F.3d 48, 52 (2d Cir.2003) (''[The plaintiff's] punitive damages request fails because she has offered no evidence, as required in § 1983 actions, that defendant's conduct was driven 'by evil motive or intent’ or by 'reckless or callous indifference' to the rights of others.” (citation omitted)).


. Sitts involved a claim under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680, which explicitly incorporates state substantive law, see id. § 1346(b)(1), rather than a claim under section 1983. It is clear from our decision in Rodriguez, however, that in determining the evidentiary requirements for a jury's finding of a departure from generally accepted medical standards in a section 1983 case, particularly one involving involuntary commitment under section 9.39, we may look to non-section 1983 decisions that involve an alleged departure from generally accepted medical standards, such as those applying FTCA law or state medical malpractice law. Rodriguez, 72 F.3d at 1063 (citing Sitts, 811 F.2d at 739-40).


. Olivier places great emphasis on our decision in Hathaway v. Coughlin, 37 F.3d 63 (2d Cir.1994). Hathaway was a section 1983 case relating to medical care in which we held that expert testimony was unnecessary for the plaintiff to establish his claim. Id. at 68. There, the plaintiff, a New York State prisoner, brought an action against a prison doctor for failing to inform the plaintiff for a considerable period of time after he began to complain of pain in his hip, that pins that had been inserted in the hip had broken, and for failing to treat the condition. Id. at 65. The plaintiff claimed that the doctor's sustained, deliberate indifference to his medical condition constituted cruel and unusual punishment proscribed by the Eighth Amendment, as applied to the states by the Fourteenth Amendment. The question raised before the trial court was thus whether the defendant doctor had been deliberately indifferent to the plaintiff’s serious medical needs. Id. at 66. The medical appropriateness of the doctor's inaction, though perhaps relevant, was not the focus of the dispute. The trier of fact thus did not require expert evidence to decide whether the doctor was indifferent and whether any such indifference was intentional.


. The dissent stresses that the doctors were treated as experts by the district court. Indeed, after they had testified, the court determined that they had rendered medical opinions and so charged the jury. Trial Tr. at 856, 957-58. While many of the doctors testified as to the internal hospital procedures and legal standard for a patient’s involuntary commitment, they did not testify as to community medical standards. The dissent argues that the question is not whether the defendant doctors applied accepted medical standards, but rather whether they applied the appropriate legal standard. The legal standard, however, incorporates "standards generally accepted in the medical community.” Rodriguez, 72 F.3d at 1063. Therefore, the jury could not properly evaluate compliance with the legal standard unless it heard expert testimony as to medical standards.


. We note further that the district court instructed the jury that to find for Olivier, the jury must first find that Olivier was "detained for a longer period of time, if any, than was reasonably necessary under the circumstances.” Trial Tr. at 965. The court continued:
In order to determine that the defendants’ acts caused the plaintiff to suffer the loss of a federal right — specifically here, an unreasonable deprivation of liberty — you must then determine whether the defendant psychiatrists acted within or without the boundaries of their lawful authority, using the reasonableness standard I just enunciated.
Id. at 966. The charge thus framed in terms of a test of objective reasonable necessity would appear not to support a verdict on the theory that the defendant doctors failed to meet a subjective standard.